DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-9 and 19-20 are all pending. Claim 9 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claim 1 is amended. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 3/9/2022 have been fully considered. Applicant's arguments with regard to the rejection of present claims 1-8 and 19-20 under 35 U.S.C. 103 as being unpatentable over Carespodi et al. (US 2006/0141241; “Carespodi”) have been fully considered, but they are not persuasive. 
Applicant contends that Carespodi does not teach the instantly claimed laminate of claim 1 of which the first layer containing only a cyclic olefin resin, as in contrast, in Carespodi, the first layer/the break away layer 14 of the laminate of Carespodi includes other resin in addition to cyclic olefin resin (remarks, page 4 to page 5 last para). 
In response to applicant’s contention, Applicant's arguments have been fully considered, but they are not persuasive. The examiner disagrees with applicant’s interpretation of the instant claim 1. As an initial matter, Applicant’s arguments appear to be aligned with interpretation that the recited first layer consists of only a cyclic olefin resin, and thus, excludes the inclusion of any other resin. However, claim 1 as currently written does not recite “the first layer consists of a cyclic olefin resin”. The instant claim 1 recites “the first layer… containing only a cyclic olefin resin”.  Given the claim the broadest reasonable interpretation, the examiner considers that instant claim 1 reads on prior art laminate that includes a first layer that contains only cyclic olefin resin, i.e., no any other type of cyclic resin (such as cyclic carbonate, cyclic carbodiimide, etc.), but instant claim 1 does not exclude the first layer from inclusion of other type of non-cyclic resin.  
In the present case, Carespodi teaches a laminate includes a first layer (layer 14, Fig. 9, para [0125]) having one main surface constituting one outermost surface of the laminate and another main surface facing the base material layer (16) (Fig. 9, para [0125]), and containing only a cyclic olefin resin as a resin (para [0125], layer 14 contains only cyclic olefin copolymer (COC), and no any other type of cyclic resin, and is considered as meeting the claimed limitations),
The rejections below are updated to address the present claims.  Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carespodi et al. (US 2006/0141241; “Carespodi”). 
Regarding claim 1, Carespodi teaches a laminate (para [0001] [0125], Fig. 9) comprising: a base material layer (the substrate layer 16, Fig. 9); and a sealant layer (layer 14 and layer 18 together are considered being a sealant layer) provided on the base material layer (see Fig. 9, para [0125], layers 14 and 18 are provided on the base substrate 16), the sealant layer comprising (para [0125], Fig. 9)

    PNG
    media_image1.png
    213
    567
    media_image1.png
    Greyscale

- a first layer (layer 14, Fig. 9, para [0125]) having one main surface constituting one outermost surface of the laminate and another main surface facing the base material layer (16) (Fig. 9, para [0125]), and containing only a cyclic olefin resin as a resin (para [0125], layer 14 contains only a cyclic olefin copolymer (COC), meeting the claimed limitations), and 
- a second layer (the layer 18) interposed between the base material layer and the first layer (Fig. 9, para [0125]) and containing an ethylene-methacrylic acid copolymer (para [0125], [0097], the layer 18 comprises ethylene-methacrylic acid copolymer). 
Carespodi teaches the thickness of the first layer (i.e., layer 14) is about 5 to 20 µm (para [0125]), and the thickness of the first layer (i.e., layer 18) is about 1 to 10 µm (para [0125]), as such the calculated ratio of a thickness of the first layer to a thickness of the second layer is about 5:1 to 1:2, which range overlaps with the instantly claimed range of 1:3 to 6:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claims 2-4, as discussed above in rejection to claim, Carespodi teaches the inclusion of a second layer (the layer 18) of ethylene-methacrylic acid copolymer (para [0125], [0097]), and teaches using ethylene-methacrylic acid copolymer commercially available as Nucrel (para [0097], which is the same material ethylene-methacrylic acid copolymer as that of the instant application, see instant specification, paragraph [0049], describes using ethylene-methacrylic acid copolymer commercially available as Nucrel).  Because ethylene-methacrylic acid copolymer of Carespodi and the instantly claimed ethylene-methacrylic acid copolymer are identical or substantially identical in composition, it is expected that the ethylene-methacrylic acid copolymer of Carespodi would possess the same or similar properties as the instantly claimed the ethylene-methacrylic acid copolymer, i.e., having has an acid content in a range of 4% by mass to 11% by mass (as in instant claim 2), and having  a melt flow rate at 1900C and a load of 21.168 N in the range of 7.0 g/10 min to 15.0 g/10 min (as in instant claim 3), and has a melting point of 100 0C or lower min (as in instant claim 4). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01. 
Regarding claim 5, Carespodi teaches the thickness of the first layer (i.e., layer 14) is about 5 to 20 µm (para [0125]), and the thickness of the first layer (i.e., layer 18) is about 1 to 10 µm (para [0125]), as such the total thickness of the sealant layer (i.e., the layer 14 and the layer 18 together are considered being a sealant layer) is about 6 to 30 µm, which range overlaps with the instantly claimed range of 10 µm to 60 µm, and meeting the claimed limitations that the thickness of each of the first and second layers is 5 µm or more.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claim 6, Carespodi teaches the inclusion of a barrier layer interposed between the base material layer and the sealant layer, wherein the sealant layer (i.e., the layer 14 and the layer 18 together are considered being a sealant layer) is in contact with the barrier layer (para [0084]-[0089]), Carespodi teaches the structural layer/substrate layer 16 may be of multilayer film with barrier properties, for example, two layers, and one of the two layers - that is the inner layer and is between the base/outer layer and the sealant layer and that is in contact with the sealant layer - is considered as being a barrier layer meeting the claimed limitations.
Regarding claims 7-8, Carespodi teaches the suitable materials for the barrier layer include aluminum foil (para [0089]-[0090]), meeting the claimed limitations.
Regarding claim 19, Carespodi teaches a package comprising the laminate, such that the first layer is adjacent to a space for containing contents (Fig. 1, para [0016] [0109]).
Regarding claim 20, Carespodi teaches a packaged article comprising the package comprising the laminate, and contents contained in the package (Fig. 1, para [0016] [0109]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782